Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Non-Compliant Amendment
The claimset submitted 10/3/2022 is non-compliant because claims 21-26 have the wrong status identifier (they are withdrawn from consideration). While the received amendment is considered in the interest of compact prosecution, Applicant is advised any claims in subsequent amendments which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. See MPEP 714(II)(C)(A) and 37 CFR 1.121(c). 
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to recite “tolylene diisocyanate (TDL)”. “TDL” is not an acronym for tolylene diisocyanate (also known as toluene diisocyanate). Rather, the acronym for toluene diisocyanate is “TDI”. It is unclear what isomer(s) of tolylene diisocyanate or other compound is meant by reference to “TDL”, thus rendering the scope of the claim unclear.
Claim Rejections - 35 USC § 103
Claims 1-20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schieferstein (US 2008/0108775 A1) in view of Conradi (U.S. Pat. No. 5,959,013) as evidenced by Toronto Research Chemicals (2-hexyl-1-decanol Information).
Regarding Claims 1, 13-15, 17, and 18, Schieferstein teaches thickener compositions comprising polyurethane, water, and nonionic surfactants (Abstract; ¶ 72-82). Schieferstein teaches examples where polyurethane is derived by reacting polyethylene glycol, 2-butyl-1-octanol, and diisocyanate, to which is then added dehydrol 04 deo (ethoxylated octanol with 4EO) and water (¶ 83-88, 94-95). 2-butyl-1-octanol is consistent with formula (I) of claim 1 where R1 = C4 alkyl and R2 = C6 alkyl. The Example of Schieferstein uses roughly 209.1 pbw polyurethane-forming ingredients, 127.1 pbw dehydrol 04 deo, and 317.7 pbw water, suggesting roughly 32 wt% polyurethane, 19.4 wt% dehydrol 04 deo, and 48.6 wt% water. Accordingly, the example of Schieferstein differs from the subject matter claimed in that R1+R2 is 10 and x =4. 
With respect to R1+R2, Schieferstein teaches Guerbet alcohols can generally be used such as Rilanit G16 (¶ 56). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute 2-butyl-1-octanol with Rilanit G16, thereby predictably affording workable thickeners in accordance with the teachings of Schieferstein. As evidenced by Toronto Research Chemicals, Rilanit G16 is 2-hexyl-1-decanol, which suggests R1= C6 and R2 = C8 and R1+R2 = C14. 
With respect to surfactant, Conradi teaches it was known alkoxylated aliphatic compounds such as 2-ethylhexanol/5EO adduct are suitable viscosity reducers for polyether polyurethane thickeners (Abstract; Col. 3, Lines 1-7; Table 1). Conradi teaches the viscosity reducers render the thickeners convenient to handle without adverse effect on thickener effectiveness (Col. 2, Lines 45-50; Col. 5, Lines 1-7). It would have been obvious to one of ordinary skill in the art to utilize the adducts of Conradi within the thickener compositions of Schieferstein because doing so would render the thickeners convenient to handle without adverse effect on thickener effectiveness as taught by Conradi. Conradi teaches 1-50 wt% of viscosity reducer can be used (Col. 4, Lines 48-54), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Conradi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Conradi. See MPEP 2123.
Regarding Claims 2-4, Schieferstein teaches the use of polyethylene glycol 8000 (¶ 94-95), which is a polyethylene glycol with a molecular weight of roughly 8,000. Given the known molecular weight formula of polyethylene glycol (HO-(CH2CH2O)m-H), the degree of polymerization “m” would be roughly 180. 
Regarding Claims 5, 9, 11, and 12, Schieferstein teaches embodiments that use 165.7 g of PEG, 10.8 g of alcohol, and 12.9 g of isocyanate (¶ 94), equivalent to 87.5 wt% of PEG, 5.7 wt% alcohol, and 6.8 wt% of isocyanate. The materials described is equivalent to a weight ratio of 12.9:0.8:1. 
Regarding Claim 6, Schieferstein teaches the alcohols used can be 8-20 carbon alcohols such as Guerbet alcohols, that can be used individually or in combination (¶ 52, 57). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In view of the cited case law and the express teachings of Shieferstein, it would have been obvious to one of ordinary skill in the art to utilize combinations of suitable alcohols taught by Schieferstein, thereby predictably affording workable polyurethane thickening compositions as taught by Scheiferstein (Abstract; ¶ 52, 57). 
Regarding Claims 7 and 8, as evidenced by Toronto Research Chemicals, Rilanit G16 is 2-hexyl-1-decanol, which is consistent with R1 = n-hexyl and R2 = n-octyl.
Regarding Claim 10, Schieferstein teaches tetramethylxylene diisocyanate (¶ 94).
Regarding Claim 16, Conradi teaches a preference for 3-7 units of ethylene oxide (Abstract; Col. 4, Lines 26-33), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Conradi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Conradi. See MPEP 2123. 
Regarding Claim 19, Schieferstein teaches a viscosity of 3.25 Pas (¶ 95). 
Regarding Claim 20, Schieferstein teaches embodiments that use 165.7 g of PEG, 10.8 g of alcohol, and 12.9 g of isocyanate (¶ 94), equivalent to 87.5 wt% of PEG, 5.7 wt% alcohol, and 6.8 wt% of isocyanate. Schieferstein teaches the use of polyethylene glycol 8000 (¶ 94-95), which is a polyethylene glycol with a molecular weight of roughly 8,000. Given the known molecular weight formula of polyethylene glycol (HO-(CH2CH2O)m-H), the degree of polymerization “m” would be roughly 180. As evidenced by Toronto Research Chemicals, Rilanit G16 is 2-hexyl-1-decanol, which is consistent with R1 = n-hexyl and R2 = n-octyl. Schieferstein teaches tetramethylxylene diisocyanate (¶ 94). 
Conradi teaches compounds such as 2-ethylhexanol/5EO adduct (Table 1).  Conradi teaches a preference for 3-7 units of ethylene oxide (Abstract; Col. 4, Lines 26-33), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Conradi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Conradi. See MPEP 2123. 
Regarding Claim 27, the limitations of claim 27 are adequately addressed within ¶ 9-11, 13, 15, and 17 above, the discussion of which is incorporated herein by reference.
Claims 1-20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muzenberg (US 2011/0130471 A1) in view of Conradi (U.S. Pat. No. 5,959,013).
Regarding Claims 1, 10, 13-15, 17, and 18, Muzenberg teaches thickener compositions comprising polyurethanes obtained from Guerbet alcohols (Abstract) and describes an embodiment in Example 1 whereby the composition is derived from 225.4 g of polyurethane-forming materials, 134.1 g of diluent/surfactant octyl-tetraethoxylate, and 317.2 g of water (¶ 70-81), equivalent to 33.3 wt% polyurethane, 19.8 wt% diluent, and 46.9 wt% of water. The polyurethane is derived from polyethylene glycol, 2-isopropyl-5-methylhexan-1-ol, and isophorone diisocyanate (¶ 80, 72, 29). The Guerbet alcohol is consistent with formula (I) whereby R1 = 3, R2 = 5, and R1+R2 = 8. Accordingly, the particular embodiment of Muzenberg differs from the subject matter claimed in that R1+R2 and x is outside the range claimed. 
With respect to Guerbet alcohol, Muzenberg explains the alcohols are obtained from mono-ol (MA) that has at least one branch, whereby when saturated alkyls are present, the carbon atoms should range from 5-10 (¶ 10, 26-29). In the case where a branched C5 alcohol is used (e.g. 5-methylbutan-1-ol), the resulting Guerbet alcohol is produced via self-condensation at the beta-position with respect to alcohol (¶ 26, 29). Thus, one of ordinary skill would readily understand that the carbon count of R1/R2 in the resulting Guerbet alcohol is directly related to the alkyl group of the initial alcohol used, whereby the use of branched MA with 7 carbon atoms would produce R1 = branched alkyl with 7 carbon atoms and R2 = branched alkyl with 5 carbon atoms, the use of branched MA with 8 carbon atoms would produce R1 = branched alkyl with 8 carbon atoms and R2 = branched alkyl with 6 carbon atoms, etc. In view of this, it would have been obvious to one of ordinary skill in the art to utilize Guerbet alcohols derived from a branched MA with 7-10 carbons, thereby predictably affording workable thickener compositions in accordance with the teachings of Muzenberg. 
With respect to surfactant, Muzenberg teaches the diluent used is generally surfactants of ethylene/propylene oxide adducts onto C4-18 alcohols (¶ 68). Conradi teaches it was known alkoxylated aliphatic compounds such as 2-ethylhexanol/5EO adduct are suitable viscosity reducers for polyether polyurethane thickeners (Abstract; Col. 3, Lines 1-7; Table 1). Conradi teaches the viscosity reducers render the thickeners convenient to handle without adverse effect on thickener effectiveness (Col. 2, Lines 45-50; Col. 5, Lines 1-7). It would have been obvious to one of ordinary skill in the art to utilize the adducts of Conradi within the thickener compositions of Muzenberg because doing so would render the thickeners convenient to handle without adverse effect on thickener effectiveness as taught by Conradi. Conradi teaches 1-50 wt% of viscosity reducer can be used (Col. 4, Lines 48-54), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Conradi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Conradi. See MPEP 2123.
Regarding Claims 2-4, Muzenberg teaches PEG 8000 (¶ 70, 80), which is a polyethylene glycol with a molecular weight of roughly 8,000. Given the known molecular weight formula of polyethylene glycol (HO-(CH2CH2O)m-H), the degree of polymerization “m” would be roughly 180.
Regarding Claims 5, 9, 11, and 12, Muzenberg teaches polyurethane obtained from 198 g of PEG, 11.4 g of alcohol, and 16.0 g of isocyanate (¶ 80), equivalent to 87.8 wt%, 5.1 wt%, and 7.1 wt%. The weight ratio is equivalent to 12.4:0.7:1. 
Regarding Claim 6, Muzenberg teaches one or more MA compounds can be used to create Guerbet products (¶ 28-30), which would necessarily result in mixtures of different Guerbet alcohols. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In view of the cited case law and the express teachings of Muzenberg, it would have been obvious to one of ordinary skill in the art to utilize combinations of suitable alcohols taught by Muzenberg, thereby predictably affording workable polyurethane thickening compositions as taught by Muzenberg (Abstract; ¶ 28-30).
Regarding Claims 7 and 8, as discussed above, use of branched MA with 7 carbon atoms would produce R1 = branched alkyl with 7 carbon atoms and R2 = branched alkyl with 5 carbon atoms, the use of branched MA with 8 carbon atoms would produce R1 = branched alkyl with 8 carbon atoms and R2 = branched alkyl with 6 carbon atoms, etc. No particular isomer is specified with respect to the “isopentyl”/“isohexyl” /”isoheptyl”/”isooctyl” terminology of the claims and thus, the branched alkyl groups inferred by Muzenberg are seen to be within the scope of the claim. 
Regarding Claim 16, Conradi teaches a preference for 3-7 units of ethylene oxide (Abstract; Col. 4, Lines 26-33), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Conradi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Conradi. See MPEP 2123. 
Regarding Claim 19, Muzenberg teaches the viscosity of Example 1 to be 5.6 Pas (¶ 81). 
Regarding Claim 20, Muzenberg teaches polyurethane obtained from 198 g of PEG, 11.4 g of alcohol, and 16.0 g of isophorone isocyanate (¶ 80), equivalent to 87.8 wt%, 5.1 wt%, and 7.1 wt%. Muzenberg teaches PEG 8000 (¶ 70, 80), which is a polyethylene glycol with a molecular weight of roughly 8,000. Given the known molecular weight formula of polyethylene glycol (HO-(CH2CH2O)m-H), the degree of polymerization “m” would be roughly 180. 
As discussed above, use of branched MA with 7 carbon atoms would produce R1 = branched alkyl with 7 carbon atoms and R2 = branched alkyl with 5 carbon atoms, the use of branched MA with 8 carbon atoms would produce R1 = branched alkyl with 8 carbon atoms and R2 = branched alkyl with 6 carbon atoms, etc. No particular isomer is specified with respect to the “isopentyl”/“isohexyl” /”isoheptyl”/”isooctyl” terminology of the claims and thus, the branched alkyl groups inferred by Muzenberg are seen to be within the scope of the claim.
Conradi teaches compounds such as 2-ethylhexanol/5EO adduct are suitable (Table 1). Conradi teaches a preference for 3-7 units of ethylene oxide (Abstract; Col. 4, Lines 26-33), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Conradi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Conradi. See MPEP 2123.
Regarding Claim 27, the limitations of claim 27 are adequately addressed within ¶ 23-25, 27, 29, and 30 above, the discussion of which is incorporated herein by reference.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to disclose features or characteristics of the compositions described within the specification, specifically viscosity loss on tinting within the context of coating compositions. This is not found persuasive. The prior art meets all limitations of the claims and a sufficient motivation/rationale to support the combination of references was presented. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV).
Moreover, the Examiner respectfully disagrees with Applicant’s assertion that Conradi’s observations “is completely in the opposite direction”. Conradi indicates the surfactants are known to reduce the viscosity of the thickener compositions themselves for easier handling without adverse effect on thickening effectiveness (Col. 2, Lines 45-50; Col. 5, Lines 1-7) whereas Applicant makes arguments concerning the viscosity loss of a coating composition where the thickener composition is used. The Examiner submits these are completely different properties; one pertains solely to the thickener composition itself and the other to a coating composition where the thickener composition is used. It is also noted the instant specification indicates “choosing the right diluent … reduces the viscosity of the composition resulting in a pourable liquid” (see Page 36, Lines 31-33), which is the exact feature described by Conradi. 
Applicant further alleges unexpected results, namely the hydrophilic/hydrophobic balance of diluent (B) of the claims provides sufficient stability and reduces viscosity loss on tinting, referring to examples 20, 21, and 31. The data presents various examples using various diluents (B) in conjunction with the polyurethane polymer of Example 3 or 4. Tables 9, 10, 12, and 14 probe the diluent effects on the product form (e.g. gel, liquid) and stability on the resulting thickener. Tables 11 and 13 probe viscosity loss on tinting for Examples 20, 21, 31, and 32. 
Applicant’s argument is unpersuasive. The data is suggestive that the diluent structure is not the only factor relevant toward stability/viscosity loss on tinting as indicated by Tables 6-8, where all examples and comparative examples contain “Lutensol ON 60”, and yet exhibit a range of stability / viscosity loss characteristics. Rather, it seems it is the specific combination of the particulars of the polyurethane polymer and diluent that give rise to the result Applicant regards as unexpected. Looking at the data, is appears evident that the claims at issue are not commensurate in scope with the evidence Applicant relies upon in support of the showing of unexpected results. With respect to polyurethane, the evidence only pertains to polyurethanes formed from PEG, IPDI, and the Guerbet alcohols Eutanol G16 and Eutanol G. With respect to diluent, the evidence only pertains to hexa-ethoxylated C10 alkyl surfactant. The evidence fails to show the results Applicant regards as unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend within the data to reasonably extend the probative value thereof. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764